                 Case 3:20-cv-05781-BAT Document 12 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JASON ROBERT EGLAND,
 8
                                Plaintiff,                   CASE NO. 3:20-cv-05781-BAT
 9
            v.                                               ORDER
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

14   in regard to Plaintiff’s application for a period of disability, disability insurance benefits (DIB),

15   and supplemental security income (SSI) under Titles II and XVI of the Social Security Act be

16   REVERSED and REMANDED to the Commissioner of Social Security for further

17   administrative proceedings. On remand, the Commissioner will (1) reevaluate Plaintiff’s

18   symptoms, consistent with 20 CFR 404.1529, 416.929, and SSR 16-3p; (2) reconsider the

19   medical opinions of record, including those of Drs. Hennings and Korbacher, consistent with 20

20   CFR 404.1520c and 416.920c; (3) reassess Plaintiff’s residual functional capacity consistent with

21   20 CFR 404.1545, 416.945, and SSR 96-8p, and (4) proceed with the sequential evaluation, as

22   necessary.

23




     ORDER - 1
               Case 3:20-cv-05781-BAT Document 12 Filed 02/23/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Clerk will enter judgment pursuant to this order.

 2          This remand should be made pursuant to sentence four of 42 U.S.C. § 405(g) and

 3   Plaintiff should be entitled to reasonable attorney fees and costs, pursuant to 28 U.S.C. §

 4   2412(d), upon proper request to this Court.

 5          DATED this 23rd day of February, 2021.

 6

 7                                                        A
                                                          BRIAN A. TSUCHIDA
 8                                                        Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
